United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0303
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 28, 2016 appellant, through counsel, filed a timely appeal from a
November 1, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the last merit decision dated January 27, 2016 to
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant abandoned her request for a hearing before an OWCP
hearing representative.
On appeal counsel contends that neither he nor appellant were provided with a hearing
notice.
FACTUAL HISTORY
OWCP accepted that on September 8, 2004 appellant, then a 42-year-old carrier
technician, sustained a lumbosacral strain and herniated lumbar disc at L4-L5 and L5-S1 while
delivering mail on her route at work. Appellant returned to full-time modified-duty work on
May 18, 2007.
Appellant stopped work on December 1, 2010 because the employing establishment had
withdrawn her modified-duty positon on that date due to the National Reassessment Process.
OWCP paid compensation for total disability commencing on that date.3
Appellant returned to work in a modified position, following a period of total disability,
effective December 1, 2011.
On January 20, 2015 OWCP accepted appellant’s claim for a recurrence of total disability
effective November 12, 2014. It paid disability compensation for lost hours of work from
November 12 to 20, 2014.
On December 10, 2015 appellant claimed 120 hours of wage-loss compensation from
November 16 to December 4, 2015.
In a January 27, 2016 decision, OWCP denied appellant’s claim for a recurrence of total
disability from November 16 to December 4, 2015.
In a February 1, 2016 letter, appellant, through counsel, requested a telephone hearing
with an OWCP hearing representative.
By letter dated September 8, 2016, OWCP notified appellant that a hearing would be held
on October 12, 2016 at 2:00 p.m. Eastern Standard Time (EST). It instructed her to call the
provided toll-free number shortly before the scheduled hearing time and enter in a pass code
when prompted. A copy of the letter was mailed to appellant at her address of record and to
counsel at his address of record.
On October 12, 2016 appellant and counsel failed to participate in the telephone hearing.

3

In a June 21, 2012 decision, OWCP found that appellant received an overpayment of compensation in the
amount of $7,442.36 because she returned to work on December 1, 2011, but received compensation through
February 11, 2012. It found that she was at fault in creating the overpayment.

2

By decision dated November 1, 2016, an OWCP hearing representative found that
appellant had abandoned her request for an oral hearing. She found that appellant received
written notification of the hearing 30 days in advance, but failed to appear. The hearing
representative further determined that nothing in the record established that appellant contacted,
or attempted to contact OWCP before or after the scheduled hearing to explain her failure to
appear. She concluded that appellant had abandoned her hearing request. A copy of the
November 1, 2016 decision was mailed to appellant’s address of record and to counsel at his
address of record.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.6
A hearing before OWCP’s Branch of Hearings and Review can be considered abandoned
only under very limited circumstances.7 With respect to abandonment of hearing requests,
Chapter 2.1601.6(g) of OWCP’s procedures provides in relevant part that failure of the claimant
to appear at the scheduled hearing, failure to request a postponement, and failure to request in
writing within 10 days after the date set for the hearing that another hearing be scheduled shall
constitute abandonment of the request for a hearing. Under these circumstances, the Branch of
Hearings and Review will issue a formal decision finding that the claimant has abandoned his or
her request for a hearing and return the case to the district office.8
ANALYSIS
The Board finds that OWCP properly determined that appellant had abandoned her
request for a telephonic hearing.
On appeal counsel contends that neither he nor appellant were made aware of the hearing.
The record establishes that on September 8, 2016, in response to appellant’s timely
request for an oral hearing, OWCP mailed to appellant and counsel, at their addresses of record,
4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See also Michelle R. Littlejohn, 42 ECAB 463 (1991).

7

Claudia J. Whitten, 52 ECAB 483 (2001).

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011); see also 20 C.F.R. § 10.622(f).

3

a notice of the telephonic hearing. The notice provided that the requested hearing was scheduled
to be held on October 12, 2016 at 2:00 p.m. EST. The Board has held, in the absence of
evidence to the contrary, a letter properly addressed and mailed in the due course of business is
presumed to have arrived at the mailing address in due course. This is known as the mailbox
rule.9 The Board finds that the properly addressed notice was mailed more than 30 days prior to
the scheduled hearing date. It provided a toll-free number and a pass code to use at the time of
the hearing. Appellant did not request a postponement, failed to call in at the scheduled hearing,
and failed to provide any notification for such failure to OWCP within 10 days of the scheduled
date of the hearing. As she did not appear and did not comply with OWCP’s requirements
regarding requesting postponement and/or rescheduling within the allotted time, the Board finds
that OWCP properly determined that she had abandoned her hearing request.
CONCLUSION
The Board finds that appellant abandoned her request for a telephonic hearing before an
OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See R.M., Docket No. 14-1512 (issued October 15, 2014).

4

